UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 03-4865



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


IYMAN FARIS,

                                              Defendant - Appellant.



         On Remand from the United States Supreme Court.
                       (S. Ct. No. 04-6848)


Submitted:     November 23, 2005        Decided:     December 29, 2005


Before WILKINS, Chief Judge, and NIEMEYER and TRAXLER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


David B. Smith, ENGLISH & SMITH, Alexandria, Virginia, for
Appellant. Joseph N. Kaster, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C.; Paul J. McNulty, United States Attorney, Neil
Hammerstrom, Jr., Assistant United States Attorney, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              This case is before us on remand from the United States

Supreme      Court   for   further   consideration      in   light   of   United

States v. Booker, 125 S. Ct. 738 (2005).         In our prior opinion, we

affirmed Faris’s conviction and 240-month sentence imposed after he

pleaded guilty, pursuant to a plea agreement, to one count of

conspiracy to provide material support to a foreign terrorist

organization, in violation of 18 U.S.C.A. §§ 371, 2339B (West Supp.

2005), and one count of providing material support to a foreign

terrorist organization, in violation of 18 U.S.C.A. § 2339A (West

Supp. 2005).     United States v. Faris, 388 F.3d 452 (4th Cir. 2004),

vacated, 125 S. Ct. 1637 (2005). After reviewing Faris’s appeal in

light of Booker, we affirm his conviction for the reasons stated in

our prior opinion and affirm his sentence.

              In Booker, the Supreme Court held that the mandatory

manner in which the federal Sentencing Guidelines required courts

to impose sentencing enhancements based on facts found by the court

by a preponderance of the evidence violated the Sixth Amendment.

125 S. Ct. at 746, 750 (Stevens, J., opinion of the Court).                  The

Court   remedied     the   constitutional     violation      by   severing   two

statutory provisions and thereby making the Guidelines advisory.

Id. at 756-67 (Breyer, J., opinion of the Court).                 After Booker,

courts must calculate the appropriate Guideline range, consider the

range   in    conjunction    with    other   relevant    factors     under   the


                                     - 2 -
Guidelines and 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2005), and

impose a sentence.    If a district court imposes a sentence outside

the Guideline range, the court must state its reasons for doing so

as required by 18 U.S.C.A. § 3553(c)(2) (West 2000 & Supp. 2005).

Hughes, 401 F.3d at 546.           The sentence must be “within the

statutorily prescribed range and . . . reasonable.”         Id. at 547.

            Faris did not rely on Booker in the district court

because he was sentenced before the Supreme Court decided that

case, and he did not make a Sixth Amendment objection to the

Guideline    calculations.     Consequently,    the     district   court’s

sentence is reviewed for plain error.         Fed. R. Crim. P. 52(b);

United States v. Hughes, 401 F.3d 540, 547 (4th Cir. 2005).            To

demonstrate plain error, Faris must establish that error occurred,

that it was plain, and that it affected his substantial rights.

Id. at 547-48.    If a defendant satisfies these requirements, the

court’s “discretion is appropriately exercised only when failure to

do so would result in a miscarriage of justice, such as when the

defendant is actually innocent or the error seriously affects the

fairness, integrity or public reputation of judicial proceedings.”

Id. at 555 (internal quotation marks and citation omitted).

            Faris concedes that no Sixth Amendment error occurred in

the   determination    of    his   sentence   because     the   Guideline*



      *
      See U.S. Sentencing Guidelines Manual (USSG) § 2D1.1(c)(4)
(2001).

                                   - 3 -
calculations were supported by his admissions during the guilty

plea hearing and the written statement of facts incorporated into

his plea agreement, which he acknowledged during the plea hearing.

Our review of the record supports Faris’s concession that his

sentence is not affected by Sixth Amendment error.

           Faris   also   concedes   that   he   cannot   demonstrate    any

prejudice caused by the mandatory application of the Guidelines.

Faris’s offense level and criminal history resulted in a Guideline

range of imprisonment of 360 months to life. The statutory maximum

term of imprisonment for the offenses to which Faris pleaded

guilty, however, was 240 months, which the district court imposed.

Because the record provides no indication that the district court

would have imposed a lesser sentence under an advisory Guidelines

scheme, we find no error in the mandatory application of the

Guidelines. United States v. White, 405 F.3d 208, 216-24 (4th Cir.

2005).

           Accordingly, we affirm Faris’s conviction and sentence.

We   dispense   with   oral   argument   because   the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                  - 4 -